Citation Nr: 1819575	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  16-55 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and nightmare disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1958 to May 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2015 and May 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has consolidated and recharacterized the Veteran's appeal as reflected on the title page, as he has indicated in correspondence to VA that he seeks service connection for a mental health disorder, to include PTSD and sleep dysfunctions (nightmares).  See August 2016 VA Form 21-526b; October 2016 Notice of Disagreement, November 2016 VA Form 9; Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2)(2012).


FINDINGS OF FACT

1.  The most probative evidence of record reflects no current diagnosis of PTSD.

2.  The Veteran has been diagnosed nightmare disorder during the appeal period that is the result of a conceded stressor incident from service.


CONCLUSION OF LAW

The criteria for service connection for nightmare disorder are met.  38 U.S.C. 
§§ 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection for PTSD or other acquired psychiatric disability requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Facts and Analysis

The Veteran asserts that he has an acquired psychiatric disability due to an in-service traumatic event.  See, e.g., June 2016 and July 2016 statements in Support of Claim; September 2015 claim.  The Veteran's in-service traumatic event, wherein a plane crashed onto the flight deck of his naval vessel, the U.S.S. Essex, in May 1959 has been conceded.  He received a letter of commendation for heroism as a result of his actions on the date of the incident.  Moreover, the Veteran was treated for fatigue and anxiety - diagnosed as hyperventilation syndrome - during active duty.  See November 1961 Service Treatment Record. 

The primary issue at present, is whether the Veteran has a current diagnosis consistent with VA requirements, i.e., under the Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) ("DSM-5").  The Board notes that the Veteran filed the instant claim in September 2015, thus the DSM-5 is applicable.  See 80 Fed. Reg. 14308 (March 19, 2015).

Here, the preponderance of the evidence shows the Veteran not meet the DSM-5 criteria for a diagnosis of PTSD.  The November 2015, May 2016, September 2016 VA examiners all discussed the DSM-5 criteria in detail and indicated the Veteran did not meet those criteria following mental status examination.  Additionally, VA mental health providers, some of whom the Veteran saw several times, did not provide a diagnosis of PTSD other than a "rule out" diagnosis on one isolated occurrence, which is not probative.  Instead, the only diagnosis of PTSD in the claims file is in a July 2016 worksheet of private provider Dr. J. Coffman and it lacks probative value, as there is no mental status examination or explanation as to how the Veteran meets the criteria for the diagnosis.  See, e.g., 38 C.F.R. § 4.125 (a diagnosis should conform to the DSM-5 and be supported by the findings on an examination report).  Thus, a diagnosis of PTSD is not conceded.  Similarly, the Board affords less probative value to the January 2016 diagnosis of anxiety disorder rendered by the Veteran's social worker, as none of the licensed clinical psychologists with more expertise in these matters have indicated any such diagnosis following mental status examination.

The Board does, however, concede the presence of nightmare disorder during the appeal period.  In this regard, the Veteran's treating VA psychologist has rendered this diagnosis on a number of occasions based on the Veteran's reports of frequent nightmares about his in-service stressor event.  (Notably, while the Veteran also reported that when he later worked for the local fire department and experienced a number of traumatic events, he emphasized that he had been trained and was ready to respond and thus was not bothered by any memories of the events during his employment.)  See, e.g., February and March 2016 VA treatment records.  While the May 2016 VA examiner noted the Veteran did not currently meet the criteria for a diagnosis of nightmare disorder, as the Veteran had recently developed coping skills (a dream re-script exercise) that had decreased his nightmare frequency, the Board emphasizes that the threshold requirement for a current disability is met when a disability exists at the time that the claim was filed, even if it resolves prior to the adjudication of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There was no analysis in the September 2016 VA examination report as to the presence or absence of nightmare disorder.  Thus, after affording the Veteran the benefit of the doubt, the Board concedes that a diagnosis of nightmare disorder has been established during the pendency of the claim, even if it has since resolved.  Moreover, as this diagnosis was rendered in relation to the Veteran's reports of his conceded stressor event, the nexus element is also satisfied, and an award of service connection is warranted.


ORDER

Service connection for nightmare disorder is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


